Citation Nr: 0329528	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-08 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to accrued benefits for the rating assigned 
the veteran's service connected tuberculosis.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to March 
1946.  He died in March 2000.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal for a June 2001 decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the appellant's claims of 
entitlement to accrued benefits for the rating assigned the 
veteran's service connected tuberculosis, entitlement to 
service connection for the cause of the veteran's death, and 
entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35.

The issue of entitlement to service connection for the cause 
of the veteran's death will be addressed in the remand that 
follows this decision.  The issue of entitlement to 
dependent's educational assistance under 38 U.S.C. Chapter 
35, because it is inextricably intertwined with the claim of 
entitlement to service connection for the cause of the 
veteran's death, is deferred pending completion of the 
additional evidentiary development outlined in the attached 
remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991). 

FINDINGS OF FACT

1.  Following the RO's April 1954 rating decision, the 
veteran next filed a claim for benefits with the RO in June 
1996.  At that time, he claimed entitlement to a compensable 
rating for service-connected tuberculosis.

2.  In September 1996, the RO denied the veteran's June 1996 
claim.  Notice of the denial was sent to the veteran on 
September 11, 1996.

3.  A Notice of Disagreement with the September 1996 rating 
decision was received from the veteran in October 1996.

4.  A Statement of the Case that addressed the claim was 
mailed by the RO to the veteran later in October 1996.

5.  A Supplemental Statement of the Case that addressed the 
claim was mailed by the RO to the veteran in August 1997.

6.  A timely substantive appeal was not thereafter received 
by the RO as to the September 1996 rating decision.

7.  The veteran died in March 2000.

8.  No claim for VA benefits was pending at the time of the 
veteran's death.


CONCLUSIONS OF LAW

1.  The veteran did not file a timely substantive to the 
September 1996 rating decision.  38 U.S.C.A. § 7105 (West 
2002).

2.  The appellant's claim of entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2003); Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks accrued benefits because she believes 
that the veteran had an appeal pending at the time of his 
death for entitlement to a compensable rating for 
tuberculosis. 

Initially, the Board notes that the law governing claims for 
accrued benefits provides that, upon the death of a veteran, 
his lawful surviving spouse may be paid periodic monetary 
benefits to which he was entitled at the time of his death, 
and which were due and unpaid for a period not to exceed two 
years, based on existing rating decisions or other evidence 
that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.

Although the appellant's claim for accrued benefits that are 
at issue in this appeal is separate from a claim that the 
veteran filed prior to his death, an accrued benefits claim 
is "derivative of" that claim.  By statute the appellant 
takes the veteran's claim as it stood on the date of his 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 
1996).  Furthermore, the United States Court of Appeals for 
the Federal Circuit concluded that, in order for a surviving 
spouse to be entitled to accrued benefits, the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision.  Jones, 136 F. 3d at 1299.

Next, the Board notes that an appeal to the Board "consists 
of a timely filed Notice of Disagreement in writing and, 
after a Statement of the Case has been furnished, a timely 
filed Substantive Appeal."  38 C.F.R. § 20.200 (2003).  The 
Substantive Appeal can be set forth on a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction (AOJ).  38 C.F.R. 
§ 20.202 (2003).  To be considered timely, the substantive 
appeal must be filed within 60 days from the date that the 
AOJ mails the Statement of the Case (SOC) to the appellant or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed.  38 C.F.R. § 20.302(b) (2003).  Alternatively, 
under the law in effect at the time the veteran filed his 
claim, "[i]f a Supplemental Statement of the Case (SSOC) 
covers issues that were not included in the original 
statement of the case, a Substantive Appeal must be filed 
with respect to those issues within 60 days in order to 
perfect an appeal with respect to the additional issues."  
38 C.F.R. § 20.302(c) (2003).

Additionally, VA regulations provide that the period for 
filing a Substantive Appeal may be extended for good cause.  
38 C.F.R. § 20.303 (2003).  The request for such an extension 
must be in writing and must be made prior to the expiration 
of the time limit for filing which would otherwise apply.  
Id.  

There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a SSOC to perfect an appeal, even if the 
additional 60-day period would extend the expiration of the 
original appeal period.  VAOPGCPREC 9-97; 62 Fed.Reg. 15567 
(1997).  If the claimant fails to file a Substantive Appeal 
in a timely manner, and fails to timely request an extension 
of time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In the present case, the Board finds that the veteran, during 
his lifetime, did not timely file a Substantive Appeal to a 
September 1996 rating decision, he was not granted an 
extension of time to file a Substantive Appeal, and no 
additional pertinent evidence was received during the time 
allowed for perfecting an appeal which would extend the time 
for filing a Substantive Appeal.  

Specifically, the record on appeal shows that, following the 
RO's April 1954 rating decision, the next time that the 
veteran filed a claim for VA benefits was in June 1996.  At 
that time, he claimed entitlement to a compensable rating for 
service-connected tuberculosis.  In a September 1996 rating 
decision, the RO denied the claim.  Notice of the denial was 
sent to the veteran on September 11, 1996.  The veteran 
thereafter filed a timely Notice of Disagreement in October 
1996.  A SOC that addressed the claim was mailed by the RO to 
the veteran later in October 1996.  Thereafter, following a 
May 1997 tuberculosis VA examination, a SSOC that addressed 
the claim was mailed by the RO to the veteran in August 1997.  
Subsequently neither the veteran nor his representative filed 
a document that could serve as a timely Substantive Appeal.  
The veteran died in March 2000.  The appellant filed her 
claim of entitlement to accrued benefits in October 2000.

The Board finds that the veteran did not file a timely 
Substantive Appeal with regard to the September 1996 rating 
decision.  Roy.  Therefore, the Board finds that no claim for 
VA benefits was pending at the time of the veteran's death.  
Jones.  Accordingly, the claim for entitlement to accrued 
benefits for the rating assigned the veteran's service 
connected tuberculosis is denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

As to the Veterans Claims Assistance Act of 2000 (VCAA), 
because the disposition of the claim rests on the appellant's 
satisfaction of the legal criteria to entitle her to the 
benefits sought and because there is no reasonable 
possibility that providing additional notice or assistance to 
the appellant would aid in substantiating her claim, a 
discussion of whether the appellant was provided proper VCAA 
notice and development is not needed.  See 38 U.S.C.A. 
§ 5103A(2) (West 2002); Sabonis.


ORDER

Entitlement to accrued benefits is denied.


REMAND

Turning to the issue of entitlement to service connection for 
the cause of the veteran's death, the Board notes that a 
review of the record on appeal does not reveal VA medical 
opinion evidence addressing the relationship, if any, between 
his service-connected tuberculosis and his death.  Therefore, 
because such medical opinion evidence is necessary to aid the 
Board in making a decision on this claim, a remand is 
warranted.  See 38 U.S.C.A. § 5103A(d) (West 2002).

In addition, a review of the record also discloses that the 
veteran's primary physician was a Dr. Haq.  See March 2000 
treatment record from Memorial Hospital.  A review of the 
record on appeal also shows that the veteran was under the 
care of Drs. Bhatt and Hammon, and that he periodically 
received treatment at the Salem VA Medical Center (VAMC).  In 
addition, the appellant testified that the veteran was 
treated by Dr. Bhatt at North Carolina Hospital and by Dr. 
Hammon at Baptist Hospital, which treatment included heart 
surgery in the early 1990's.  

A review of the record on appeal shows that the RO, in 
connection with the veteran's earlier claim of entitlement to 
an increased rating for tuberculosis, obtained and associated 
with the record treatment records from Dr. Bhatt and/or 
Memorial Hospital dated from April 1995 to July 1996 as well 
as treatment records from the Salem VAMC dated from October 
1991 to April 1996.  In connection with the current appeal, 
the appellant filled with the RO a March 2000 terminal 
hospital record from Memorial Hospital and a June 2003 letter 
from Dr. Bhatt.  The record on appeal does not show that the 
RO requested the veteran's early 1999 heart surgery records 
from Baptist Hospital, complete copies of the veteran's 
treatment records from Drs. Hammon and Haq records from North 
Carolina and Baptist Hospitals, or contemporaneous treatment 
records from Drs. Bhatt and the Salem VAMC.  Therefore, on 
remand, the RO should undertake all necessary steps to obtain 
and associate with the claims file all of the veteran's 
medical records from the above locations.  See 38 U.S.C.A. 
§ 5103A.  

The Board notes that Dr. Bhatt, in his June 2003 letter, 
appears to have implied that the veteran's service connected 
tuberculosis caused or contributed to his death.  The Board 
also notes that the opinions provided were speculative in 
nature and did not cite to the medical authority that 
supported his opinions.  The Board also notes that, while the 
appellant testified that Dr. Hammon told her that the 
veteran's tuberculosis so weakened his lungs that he was 
never able to fully recover from heart surgery in the early 
1990's, no such opinion from him appears in the record.  
Therefore, on remand, the RO should have the appellant 
contact Drs. Bhatt and Hammon to request that they provide 
clear statements as to the relationship, if any, between the 
veteran's service-connected tuberculosis and the heart 
disease that caused his death.  Id.

Lastly, the record reflects that in January 2001, February 
2001, April 2001, and February 2002 letters as well as the 
June 2001 rating decision and March 2002 statement of the 
case, the appellant was afforded appropriate "Quartuccio 
sufficient" notice of the Veterans Claims Assistance Act of 
2000 (VCAA).  This included notice of what evidence was 
needed to substantiate her claims, notice of what portion of 
that necessary evidence she was required to submit, and 
notice of what portion of that evidence VA will secure.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  But, the 
appellant was not informed that she had one year within which 
to respond with additional pertinent evidence or information.  

In September 2003, the Federal Circuit in Paralyzed Veterans 
of America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007-10, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sep. 22, 2003) 
(PVA), held that the provisions of 38 C.F.R. § 3.159(b)(1) 
(2003) which authorized VA to enter a decision if a response 
to a VCAA notice letter was not filed with VA within 30 days 
was invalid as contrary to the provisions of 38 U.S.C.A. § 
5103(a) (West 2002).  Accordingly, because the notice 
provided by the RO failed to inform the appellant that she 
had one year within which to respond with additional 
pertinent evidence or information that notice is improper.

In light of this case law, which the Board is legally 
obligated to follow, this case is REMANDED for the following:

1.  The RO must review the claim's file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, sending the appellant a letter 
notifying her that she has one year to 
submit pertinent evidence needed to 
substantiate her claims.  The date of 
mailing the letter to the appellant 
begins the one year period.  Inform the 
appellant that the RO will hold the case 
in abeyance until the one year period has 
elapsed, or until she waives in writing 
the remaining term.  Inform her that 
submitting additional evidence is 
insufficient to waive the one year 
waiting period.  Further, regardless of 
whether the appellant submits additional 
evidence or argument in support of her 
claims, if she desires to expedite Board 
review of her claims, the appellant must 
personally and specifically waive in 
writing any remaining response time.  
PVA.  

2.  After obtaining any necessary 
authorization, obtain and associate with 
the record all of the veteran's treatment 
records from the following health care 
providers: Drs. Bhatt, Hammon, and Haq; 
Memorial Hospital; Baptist Hospital, 
North Carolina Hospital, and the Salem 
VAMC.  Given the appellant's personal 
hearing testimony as well as Dr. Bhatt's 
June 2003 letter, the appellant should 
ask Drs. Bhatt and Hammon to address in 
writing:

(i) whether it is at least as likely 
as not that the veteran's inactive, 
noncompensably disabling 
tuberculosis caused, or contributed 
substantially or materially, to any 
condition that ultimately led to his 
death; 

(ii) whether inactive, 
noncompensably disabling 
tuberculosis caused or made worse 
the heart disease that led to the 
veteran's death; and 

(iii) whether the lung problems 
caused by inactive, noncompensably 
disabling tuberculosis so limited 
his ability to recover from heart 
surgery and/or heart disease that it 
hastened his death.

(iv) whether the lung problems 
caused by inactive, noncompensably 
disabling tuberculosis so limited 
his physicians' ability to 
aggressive treat his heart disease 
that it hastened his death.

The physicians must cite to the medical 
evidence and authority relied upon in 
providing their opinions. 

3.  Contact the appellant and request 
that she identify the name, address, and 
approximate (beginning and ending) dates 
of all other VA and non-VA health care 
providers that treated the veteran.  The 
RO should obtain all records identified 
by the appellant that have not already 
been associated with the record on 
appeal.  The aid of the appellant in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  

4.  If any of the requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact must be documented in 
the claims' file, and the appellant 
should be informed in writing.  The 
appellant should be specifically notified 
that the RO's July 1996 request for 
medical records from Dr. Hammon was not 
responded to.

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the claims file to 
be reviewed by a cardiologist and a 
pulmonologist.  Based on a review of the 
claims folder, the physicians are asked 
to provide a consensus opinion as to the 
following questions:

(i) whether it is at least as likely 
as not that the veteran's inactive, 
noncompensably disabling, 
tuberculosis caused, or contributed 
substantially or materially, to any 
condition that ultimately led to his 
death; 

(ii) whether inactive, 
noncompensably disabling 
tuberculosis caused or made worse 
the heart disease such that it led 
to the veteran's death; and 

(iii) whether the lung problems 
caused by inactive, noncompensably 
disabling tuberculosis so limited 
his ability to recover from heart 
surgery and/or heart disease such 
that it hastened his death; and 

(iv) whether the lung problems 
caused by inactive, noncompensably 
disabling tuberculosis so limited 
his physicians' ability to 
aggressive treat his heart disease 
such that it hastened his death.

6.  After the development requested has 
been completed, the RO should review the 
opinions provided to ensure that they are 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

7.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issues.  If any 
determination remains adverse to the 
appellant, she and her representative 
should be provided a Supplemental 
Statement of the Case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decisions.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



